                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

    Civil Action No. 18-cv-02672-MSK

    GDHI MARKETING, LLC D/B/A GODABO HOME AND LIFE,

             Plaintiff,

    v.

    ANTSEL MARKETING, LLC D/B/A THEHOMEMAG FRONT RANGE,
    THM MANAGEMENT, LLC D/B/A THEHOMEMAG,
    THE HOME MAG HOLDING COMPANY, LLC,
    CAMPBELL WIENER, INC. D/B/A/ THM OF VENTURA,
    THE HOME IMPROVER, LLC,
    CLAIRE LINDSAY,
    ANNIE MULLEN,
    BARBARA ROBLES,
    ELLEN SMITH,

             Defendants.


             DEFENDANT THM MANAGEMENT, LLC’S REPLY IN SUPPORT OF
                             MOTION TO DISMISS


            Defendant, THM Management, LLC d/b/a TheHomeMag (“THM, LLC”), through its

attorneys, Gordon Rees Scully Mansukhani, LLP, submits this Reply in Support of its Motion to

Dismiss [Doc. 38].

                                          ARGUMENT1

         A. All of Plaintiff’s Sherman Act Claims Should Be Dismissed.




1
  THM, LLC incorporates by reference Anstel Marketing, LLC’s Reply in Support of its Motion
to Dismiss to any and all claims for relief asserted against THM, LLC.
       As addressed in THM, LLC’s Motion to Dismiss, plaintiff fails to properly state antitrust

claims under the Sherman Act. In further support of its strawman argument, plaintiff repackages

its original conclusory allegations.2 Plaintiff’s Response, however, does not remedy its numerous

fatal pleading defects, but instead confirms that its antitrust claims must be dismissed.

       1. Plaintiff Fails to Allege Anti-Competitive Conduct.

       Section 2 of the Sherman Act prohibits monopolies in interstate trade or commerce, as well

as attempts or conspiracies to monopolize. 15 U.S.C. § 2. Plaintiff has alleged both a conspiracy

to monopolize and actual monopolization against THM, LLC. “These causes of action require

proof of conduct in furtherance of the [monopoly] or conspiracy, which conduct must be anti-

competitive.” Bushnell Corp. v. ITT Corp., 973 F. Supp. 1276, 1284-85 (D. Kan. 1997). Anti-

competitive conduct is “conduct constituting an abnormal response to market opportunities.”

Instructional Sys. Dev. Corp. v. Aetna Cas. and Sur. Co., 817 F.2d 639, 649 (10th Cir. 1987).

Anti-competitive acts violate the Sherman Act if “they impair opportunities of rivals and are not

competition on the merits or are more restrictive than reasonably necessary for such competition”

and they “appear reasonably capable of contributing significantly to creating or maintaining

monopoly power.” Id.

       The U.S. Court of Appeals for the Tenth Circuit presumes that false statements bear only

a de minimis effect on competition. See Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 762

F.3d 1114, 1127 (10th Cir. 2014) (noting that the de minimis presumption applies to disparagement

claims). In order to rebut this presumption, plaintiff must show that the false statements are clearly



2
 Plaintiff’s attempt to provide its own interpretation of defendants’ relationship to each other is
improper and misleading. (See Response, p. 3).

                                                  2
false, clearly material, and clearly likely to induce reasonable reliance. 3 Id; see also Mercatus

Grp., LLC v. Lake Forest Hosp., 641 F.3d 834, 852 (7th Cir. 2011) (“[C]laims based on one

competitor’s disparagement of another should presumptively be ignored. . . . [A]bsent an

accompanying coercive enforcement mechanism of some kind, even demonstrably false

commercial speech is not actionable under the antitrust laws.”).

       In the Response, plaintiff conclusory states that statements are false, that “the statements

are material because they actually influenced buying decision” and “that they were likely to induce

reasonable reliance”. [Response, p. 9].       However, plaintiff provides no support for these

allegations. As addressed in THM, LLC’s Motion, the contents of the July 5, 2018 email were not

false by plaintiff’s own admission. Further, plaintiff takes issue with the media kit’s statement

regarding the “average net worth of TheHomeMag reader constituting $1.73 million.” This is not

a material misstatement on its own leading to anticompetitive conduct. [See February 22, 2019

Order, Doc. 54, p. 8]. Additionally, plaintiff provides no basis for its remaining allegations.

Therefore, plaintiff fails to overcome the rebuttable presumption for pleading anticompetitive

conduct under the Sherman Act.

       2. Plaintiff fails to Allege a Relevant Product Market.

       Businesses are free to use tactics to gain competitive advantage, such as exclusive dealing

agreements. The key question in antitrust cases is whether those tactics are used to control, rather

than to compete in, the market. Defining a relevant product market is a necessary threshold

requirement for all of plaintiff’s Section 2 anti-trust claims. See Bacchus Indus., Inc. v. Arvin



3
  While this is a six-factor test, THM, LLC and plaintiff do not address factors four through six for
the purposes of this Motion.

                                                 3
Indus., Inc., 939 F.2d 887, 893 (10th Cir. 1991). However, plaintiff fails to plead facts satisfying

the “plausibility” threshold for a product market. As addressed in THM, LLC’s Motion, plaintiff

narrowly defines its product market as “targeted direct-mail home-improvement advertising

magazine” and excludes direct competitors like Team Dave Logan’s Playbook and Quality Con-

nection, without any explanation. Adidas Am., Inc. v. Nat'l Collegiate Athletic Ass’n, 64 F. Supp.

2d 1097, 1102 (D. Kan. 1999) (“An antitrust plaintiff may not define a market to cover only the

practice complained of, this would be circular or at least result-oriented reasoning.”); Tanaka v.

University of S. Cal, 252 F.3d 1059, 1062-63 (9th Cir. 2001) (affirming dismissal of action where

plaintiff attempted to restrict the relevant market to a single athletic program in Los Angeles); see

also Int’l Logistics Group, Ltd. v. Chrysler Corp., 884 F.2d 904 (6th Cir. 1989) (manufacturer

cannot be charged with antitrust violations if it monopolizes its own brand).

       In its Response, plaintiff simply repeats its deficient “relevant market” allegations and

asserts that market definition is a question of fact. [See Response, p. 13]. However, the law is

clear: A plaintiff must plead facts to support its market definition; if not, the complaint will be

dismissed. See, e.g., Campfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1118 (10th Cir.

2008) (upholding Rule 12(b)(6) dismissal of antitrust claims where alleged market was under-

inclusive because it did not contain total market demand). Further, plaintiff’s attempt to quote the

Franchise Disclosure Document in order to meet its burden is irrelevant. See Kentucky Speedway,

LLC v. National Ass’n of Stock Car Auto Racing, Inc., 588 F.3d 908, 919 (6th Cir. 2009) (Internal

marketing documents do not provide a sound economic basis for assessing the market “the way

that a proper interchangeability test would.”). Accordingly, plaintiff fails to plead a proper product

market under the Sherman Act.



                                                  4
        3. Plaintiff Fails to Allege a National Geographic Market.

        A geographic market is the “area of effective competition,” and must include all geographic

areas to which “a potential buyer may rationally look for … goods or services”. Lantec, Inc. v.

Novell, Inc., 306 F.3d 1003, 1026 (10th Cir. 2002); Pennsylvania Dental Ass’n v. Medical Serv.

Ass'n, 745 F.2d 248, 260 (3d Cir. 1984); Bathke v. Casey’s General Stores, Inc., 64 F.3d 340, 345

(8th Cir. 1995) (“The geographic market encompasses the geographic area to which consumers

can practically turn for alternative sources of the product and in which the antitrust defendants face

competition.”). If a plaintiff fails to plead a factual basis to support the alleged geographic market-

and instead merely makes “cursory” mention of the alleged geographic market in the complaint,

dismissal is required. Total Renal Care, Inc. v. W. Nephrology and Metabolic Bone Disease, P.C.,

2009 WL 2596493, at *7 (D. Colo. Aug 21, 2009).

        As addressed in THM, LLC’s Motion, the nature of this business does not rise to a national

market because contractors are not seeking to reach customers outside the specific metropolitan

area and vice-versa. See Lantec, Inc. v. Novell, Inc., 306 F.3d 1003, 1027 (10th Cir. 2002) (“The

geographic market is not comprised of the region in which the seller attempts to sell its product,

but rather is comprised of the area where his customers would look to buy such a product.”)

(internal citations omitted); It’s My Party v. Live Nation, Inc., 811 F.3d 676 (4th Cir. 2016) (the

“inquiry focuses on the area within which [buyers] can find alternative [sellers] if any one [seller]

were to increase its prices”). Plaintiff provides no allegation to the contrary in its Amended

Complaint or in its Response. Rather, plaintiff cites to Ramsay Co. v. Bill Posters Ass’n, 260 U.S.

501, 510 (1923) in support of its national market designation. However, as compared to the

plaintiffs in Ramsay, plaintiff neither alleges, nor can it allege, that it conducts business in several



                                                   5
states or that its customers are based in several states. As such, plaintiff’s claims based on any

purported national market fail.

       4. Plaintiff Fails to Sufficiently Allege a Conspiracy.

       Despite its assertions to the contrary, plaintiff’s allegations against THM, LLC are

insufficient to sustain an inference of a conspiracy or THM, LLC’s participation in such a

conspiracy. Plaintiff bears the burden of pleading factual allegations that are more than just vague

or conclusory assertions of an illegal agreement. Here, however, plaintiff has not pleaded facts that

raise an inference of THM, LLC’s participation in or agreement to an unlawful conspiracy. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 567 (2007).

       In determining whether entities are competitors for a conspiracy claim, their relationship

to each other is the critical factor, not the alleged effect of an arrangement. Business Elecs. Corp.

v. Sharp Elecs. Corp., 485 U.S. 717, 730-31 n.4 (1988). Here, THM, LLC and other named entity-

defendants are not competitors. Plaintiff’s Response admits that the entities are franchises, but

then attempts to create a competition by asserting different financial interest. [See Response, p.

11]. However, this is improper. See Williams v. I.B. Fischer Nev., 794 F. Supp. 1026, 1030–32

(D. Nev. 1992) (restaurant franchisor and franchisee incapable of conspiracy, since franchisor had

complete control over franchisee’s operational decisions and they had common economic goals,

even though franchisor did not have any ownership of franchisee), aff’d, 999 F.2d 445, 447 (9th

Cir. 1993); see also Kramer v. Pollock-Krasner Foundation, 890 F. Supp. 250, 256 (S.D.N.Y.

1995) (while the plaintiff “may believe the defendants conspired ..., the defendants’ allegedly




                                                 6
conspiratorial actions could equally have been prompted by lawful, independent goals which do

not constitute a conspiracy”).4

       Further, plaintiff fails to allege an overt act. Rather, in the Response and the Amended

Complaint, plaintiff conclusory alleges that THM, LLC’s July 16, 2018 email in response to

Plaintiff’s cease and desist letter was false and that it was conspiring to maintain a monopoly power

within the market. [See Response, p. 12; Doc. 12, ¶¶ 33, 79]. However, THM, LLC responding to

the cease and desist letter is not sufficient to allege a conspiracy. Additionally, the statements in

the media kit are not false or deceptive. Thus, Plaintiff has not adequately alleged that THM, LLC

has conspired in violation of the Sherman Act and the claim should be dismissed.

       5. Plaintiff Fails to Allege a Per Se Violation.

       Plaintiff insists that the Franchise Disclosure Document establishes a horizontal

relationship and thus subject to the per se rule, despite hornbook law that an agreement is not

horizontal under Section 1 of the Sherman Act unless the parties to it are competitors. See, e.g.,

Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., 2011 WL 1044898, at *2 (S.D.N.Y. Mar. 10, 2011)

(“To establish a per se claim under the Sherman Act, a plaintiff must plead facts establishing that

the parties to the alleged agreement have a horizontal relationship, that is, that the agreement is

between competitors.”).

       As admitted by plaintiff, THM, LLC’s relationship to the other entity-defendants is that of

franchisor-franchisee. As such, it is a vertical agreement. See Bel Canto, 2012 WL 2376466, at

*8 (“[A]greements between persons at different levels of a market structure, for example between


4
 Plaintiff alternatively seeks leave to amend. The Court should deny leave to amend as plaintiff
has already received two bites at the apple and still cannot allege an antitrust claim. Accordingly,
plaintiff’s antitrust claims should be dismissed with prejudiced, and without leave to amend.

                                                 7
manufacturer and distributor or between franchisor and franchisee-referred to as ‘vertical

restraints’-are analyzed under the [so-called] rule of reason.”). As such, any bilateral agreement

between THM, LLC and the other entity-defendants is not horizontal and plaintiff has failed to

properly allege otherwise. See Campfield v. State Farm Mut. Auto. Ins. Co., 532 F.3d 1111, 1120

(10th Cir. 2008) (“Because State Farm and Lynx are not competitors-they do not operate at the

same market level-their cooperation cannot constitute a price fixing, group boycott, or exclusive

dealing arrangement sufficient for a per se violation of the Sherman Act.”); Texaco Inc. v. Dagher,

547 U.S. 1, 5-6 (2006) (holding that defendants could not have entered into per se unlawful

horizontal price-fixing agreement because “they did not compete with one another in the relevant

market”).

       Plaintiff’s attempt to fall back on the rule of reason also fails.5 “Rule of reason analysis

first asks whether the offending competitor . . . possesses market power in the relevant market

where the alleged anticompetitive activity occurs.” Helmeric & Payne Int’l Drilling Co. v.

Schlumberger Tech Crop., 2017 WL 6597512 (N.D. Ok. Dec. 26, 2017) (citing SCFC ILC, Inc. v.

Visa USA, Inc., 36 F.3d 958, 965 (10th Cir. 1994)). As discussed above, plaintiff fails to define a

proper product and geographic market. Accordingly, plaintiff’s per se claim also fails and should

be dismissed.

    B. This Court Should Dismiss Plaintiff’s Claim Under the Lanham Act.

        “The Lanham Act prohibits the ‘false or misleading description of fact, or false or

misleading representation of fact, which . . . in commercial advertising or promotion, misrepresents



5
 THM, LLC also submits that this alternative theory is improper as plaintiff never alleged the rule
of reason in its Amended Complaint.

                                                 8
the nature, characteristics, qualities, or geographic origin of his or her or another person’s goods,

services, or commercial activities.’” Zoller Labs, LLC v. NBTY, Inc., 111 F. App’x 978, 982 (10th

Cir. 2004). “To demonstrate falsity within the meaning of the Lanham Act, a plaintiff may show

that the statement was literally false, either on its face or by necessary implication, or that the

statement was literally true but likely to mislead or confuse consumers.” Id.

       Plaintiff contends that it sufficiently pled that the July 5, 2018 email was false and that the

statements in the Media Kit are either literally false. However, plaintiff provides nothing more

than conclusory allegations in support. Indeed, plaintiff cannot allege that all of the contents of

the July 5, 2018 email sent by THM Front Range was false, as it admits that in the Amended

Complaint that postage was not paid in full until June 26, 2018—the day after the issue was

supposed to be in homes, defeating any false advertising claim. Moreover, as alleged in THM,

LLC’s Motion, plaintiff attempts to compare apples (percentage of readers purchasing products)

to oranges (response rates per advertiser)—in order to allege that the statement ““set aside any

pretense of truth and claim that 72% of our readers frequently purchase products or services from

as seen in TheHomeMag” is false or misleading. In other words, plaintiff provides its own belief

as what is the “best” method, but provides no support for this proposition as being sufficient to

defeat a motion to dismiss for failure to state a claim.

       Further, plaintiff fails to allege how the purported misleading statements caused confusion

or deception. Vincent v. Utah Plastic Surgery Soc’y, 621 Fed. App’x. 546, 550 (10th Cir. 2015)

(“To prevail on their implied falsity claims, however, Plaintiffs must show “actual consumer

deception.”) (internal citations omitted). Rather, plaintiff argues that the media kit or July 5th

email are “likely to prevent customers from switching” is sufficient to meet this standard.



                                                  9
[Response, p. 26]. This is insufficient as any assertion that it causes public confusion is mere

speculation. Vincent, 621 Fed. App’x. at 550.

       Finally, plaintiff fails to allege how the alleged false statements injured it. See Harvey

Barnett, Inc. v. Shidler, 338 F.3d 1125, 1136 (10th Cir. 2003). First, as to the July 5, 2018 email,

as addressed above, the contents of the email were not false. Moreover, plaintiff attempts to correct

its defect by arguing that it properly alleged that the email caused contractors to no longer advertise

with it.   However, as seen in the Amended Complaint, plaintiff conclusory alleges “upon

information and belief” that the email caused financial loss. [Doc. 21, ¶¶ 26, 28, 30-31].

Additionally, Plaintiff makes no specific allegation how the alleged misleading statements in the

media kit injured it, but rather provides speculative damages that may or may not occur in the

future. As such, Plaintiff’s claim should be dismissed.

 DATED: March 29, 2019                              Respectfully submitted,


                                                    GORDON REES
                                                    SCULLY MANSUKHANI, LLP

                                                    /s/ Thomas B. Quinn
                                                    Thomas B. Quinn
                                                    Jacqueline R. Guesno
                                                    555 Seventeenth Street, Suite 3400
                                                    Denver, CO 80202
                                                    Phone: (303) 534-5154
                                                    tquinn@grsm.com
                                                    jguesno@grsm.com

                                                    Attorney for Defendant
                                                    THM Management, LLC D/B/A The
                                                    HomeMag




                                                  10
                                 CERTIFICATE OF SERVICE

        I certify that on this 29th day of March, 2019, a copy of the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, which will send notification of such
to the following:

       Jeffrey S. Vail
       Brett M. Godfrey
       Godfrey Johnson, P.C.
       9557 South Kingston Court
       Englewood, CO 80112
       303-228-0700
       Email: vail@gojolaw.com
               godfrey@gojolaw.com
       Attorney for Plaintiff GDHI Marketing, LLC

       James D. Kilroy
       Ellie Lockwood
       Snell & Wilmer, LLP-Denver
       1200 17th Street, One Tabor Center
       Suite 1900
       Denver, CO 80202
       303-634-2000
       Email: jkilroy@swlaw.com
               elockwood@swlaw.com
       Attorneys for Defendants Antsel Marketing, LLC,
       Claire Lindsay, Annie Mullen, Barbara Robles,
       and Ellen Smith



                                             /s/ Kelly M. Trease
                                             For Gordon Rees Scully Mansukhani, LLP




                                               11
